Citation Nr: 1121036	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  04-34 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial schedular evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to November 21, 2008.

2.  Entitlement to an initial schedular evaluation in excess of 70 percent for PTSD since November 21, 2008.

3.  Entitlement to an initial evaluation in excess of 70 percent for PTSD on an extraschedular basis.

4.  Entitlement to a schedular rating in excess of 20 percent for a seizure disorder prior to November 4, 2009.

5.  Entitlement to a schedular rating in excess of 60 percent for a seizure disorder since November 4, 2009.

6.  Entitlement to a rating in excess of 60 percent for a seizure disorder on an extraschedular basis.

7.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service-connection for PTSD and increased the Veteran's evaluation for his service-connected seizure from 10 to 20 percent disabling.  The Veteran appealed that decision, and the case was referred to the Board for appellate review. 

In an October 2008 decision, the Board granted entitlement to an initial evaluation of 50 percent for PTSD.  Entitlement to a disability rating in excess of 20 percent for a seizure disorder was denied.  A Notice of Appeal was filed with the United States Court of Appeals for Veterans Claims (Court) in February 2009.

The Court granted the parties' Joint Motion for Partial Remand of the Board's October 2008 decision.  Pursuant to the actions requested in the February 2010 Joint Motion, the Court partially vacated the Board's decision and remanded the issues of entitlement to increased evaluations for PTSD and a seizure disorder to the Board for readjudication.
Meanwhile, the Veteran filed additional claims for increased ratings for PTSD and seizure disorder with the RO.  In a June 2009 rating decision, the RO increased the Veteran's evaluation for PTSD to 70 percent effective November 21, 2008.  Similarly, in a September 2010 rating decision, the RO increased the Veteran's evaluation for seizure disorder to 60 percent effective November 4, 2009.  

The issues of entitlement to a total disability evaluation based on individual unemployability (TIU) and extraschedular ratings for PTSD and a seizure disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to November 21, 2008, the Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, such as work, family relations, and mood, due to such symptoms as suicidal ideation, neglect of personal appearance and hygiene, and difficulty in adapting to stressful situations.

2.  During the course of the entire claims period, the Veteran's PTSD has not resulted in total occupational and social impairment.

3.  Prior to August 25, 2005, the Veteran's seizure disorder resulted in at least 1 major seizure in the previous 6 months or 2 in the previous year.

4.  Since August 25, 2005, the Veteran's seizure disorder resulted in an average of at least one major seizure every 4 months over the previous year. 


CONCLUSIONS OF LAW

1.  Prior to November 21, 2008, the criteria for a 70 percent schedular evaluation, but not greater, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a schedular evaluation in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).

3.  Prior to August 25, 2005, the criteria for a schedular evaluation in excess of 20 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8910 (2010).

4.  From August 25, 2005, to November 3, 2009, the criteria for a 60 percent schedular evaluation, but not greater, for a seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8910 (2010).

5.  Since August 25, 2005, the criteria for a schedular evaluation in excess of 60 percent for a seizure disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.124a, Diagnostic Code 8910 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  In the event that a VA notice error occurs regarding the information or evidence necessary to substantiate a claim, VA bears the burden to show that the error was harmless.  However, the appellant bears the burden of showing harm when not notified whether the necessary information or evidence is expected to be obtained by VA or provided by the appellant.  See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in March 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, the Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  However, the Board finds that this error was non-prejudicial.  In this regard, the Board notes that the ratings schedule is the sole mechanism by which a Veteran can be rated, excepting only referral for extraschedular consideration and the provisions of special monthly compensation.  See 38 C.F.R. Part 4.  The Veteran's seizure disorder is rated under Diagnostic Code 8910, 38 C.F.R. §§ 4.124a.  In his September 2003 notice of disagreement the Veteran referenced the applicable rating criteria and referenced the specific ratings assigned for particular symptoms.  In addition, in the Appellant's Brief submitted by the Veteran's representative in October 2008, it is argued that the medical evidence available supports the Veteran's argument that his service connected disability is of a greater severity than that which he is being compensated for and that the Board should grant him a percentage of compensation consistent with his disability.  These argument show actual knowledge on the part of the Veteran and his representative that the Veteran's disability is rated based on the severity of disability and that there are different levels of compensation commensurate with the severity of the disability.  The essence of the arguments of the Veteran and his representative is that the Veteran's disability is of such severity that he should be given a higher disability rating.  The Board, therefore, finds that the error in not providing notice of this element and also the error in not providing notice pursuant to Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) is not prejudicial.  See Sanders, 487 F.3d 881.

With regard to the Veteran's claim for an increased evaluation for his service-connected PTSD, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A.. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained service treatment records, VA treatment records, and Social Security Administration (SSA) records.  Further, the Veteran submitted additional records and written statements in support of his claims.   

Next, specific VA medical opinions pertinent to the issues on appeal were obtained in June 2003, December 2004, March 2007, March 2009, and August 2010.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since the August 2010 VA examinations.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.  Therefore, the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an original or initial rating and a claim for an increased rating, and this distinction is important with regard to determining the evidence that can be used to decide whether the original rating on appeal was erroneous.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  For example, the rule articulated in Francisco v. Brown -- that the present level of the veteran's disability is the primary concern in a claim for an increased rating and that past medical reports should not be given precedence over current medical findings -- does not apply to the assignment of an initial rating for a disability when service connection is awarded for that disability.  Fenderson, 12 Vet. App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Rather, where a veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD

By way of history, the Veteran filed a claim for entitlement to service connection for PTSD in May 2003.  In a September 2003 rating decision, the RO granted entitlement to service connection for PTSD, and assigned an initial disability evaluation of 30 percent effective March 10, 2003.  However, the Veteran filed a notice of disagreement with this decision in December 2003, alleging that he was unable to work due to his PTSD.  In an October 2008 decision, the Board found that the Veteran was entitlement to an initial 50 percent evaluation for his service-connected PTSD effective March 10, 2003.  

However, the Veteran appealed the Board's decision to the Court.  The Court granted the parties' Joint Motion of the Board's October 2008 decision.  Pursuant to the actions requested in the February 2010 Joint Motion, the Court partially vacated the Board's decision and remanded the issue of entitlement to an initial evaluation in excess of 70 percent for PTSD to the Board for readjudication.  Specifically, the Joint Motion found that the Board did not adequately explain why the Veteran was not entitled to staged ratings for his PTSD. 

Meanwhile, the Veteran filed a new claim for an increased rating for PTSD with the RO in November 2008.  In a June 2009 rating decision, the RO increased the Veteran's PTSD evaluation to 70 percent effective November 21, 2008.  As such, the Board must now consider the propriety of the 50 percent evaluation in effect prior to November 21, 2008, as well as the propriety of the 70 percent schedular rating assigned throughout the appeal period.  

PTSD Prior to November 21, 2008

The Board will first consider propriety of the Veteran's 50 percent evaluation for PTSD assigned prior to November 21, 2008, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

Under Diagnostic Code 9411, a 50 percent evaluation is for assignment when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability evaluation is contemplated for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 70 percent disability rating for PTSD for the entire appeals period.  Although the Veteran does not meet all of the criteria set forth under Diagnostic Codes 9411 for a 70 percent rating, it is not necessary that all of the particular symptoms described in the rating criteria for a particular degree of disability be present.

In this case, the Veteran has been assigned Global Assessment of Functioning (GAF) scores ranging from 40 to 50.  According to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA has adopted under 38 C.F.R. §§ 4.125 and 4.130, a GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The evidence of record establishes steady symptoms of depression, nightmares, preoccupation with Vietnam, startle response, agitation, isolation, paranoid ideation, memory impairment, avoidance of war-related news or movies, and a history of suicidal ideation.  Significantly, at the time of the May 2008 and March 2007 VA examinations, the Veteran indicated that he had three suicide attempts in the past year, and his treatment records indicated approximately 8 or 9 past suicide attempts.  Moreover, the March 2007 VA examiner also reported that the Veteran did not take care of himself, noting that the Veteran stated that he often did not feel like shaving or taking a shower.  The Board observes that these symptoms existed when the Veteran filed his claim in May 2003, and have, for the most part, remained constant since that time, although a slight improvement of symptoms was noted in VA treatment records dated in 2008 when the Veteran complied with his medication regimen.  In addition, as evidenced by the Veteran's assigned GAF scores ranging between 40 to 50, the severity of his PTSD is indicative of serious to major impairment.

Socially, the record reflects that the Veteran had been divorced twice, and that he was not in a relationship at the time of his VA examination in May 2008.  At that examination, the Veteran stated that he has 4 children and that he does not have a good relationship with them.  However, his VA treatment records noted that he used to live with his daughter and that she now lives next door to him.  An August 2007 VA treatment record indicated that the Veteran got along well with his two daughters but not with his two sons.  The Veteran stated at his May 2008 and March 2007 VA examinations that he was isolated.  The Veteran indicated to the March 2007 VA examiner that he did not have any activities or leisure pursuits.  The Veteran also had a long-standing history of drug and alcohol abuse, and he served approximately 22 years in prison for aggravated robbery and drug offenses between 1972 and 2002.

However, the Veteran's VA treatment records dated in 2008 indicated a less severe disability picture.  A June 2008 VA treatment note stated that the Veteran saw his daughter nearly every day, and that she was doing well.  In addition, the Veteran indicated that he talked with his mother often and she was coming to visit him for one week.  The Veteran also indicated that he spent most of his time watching television and visiting his daughter, and that he enjoyed watching sports on television.  Similarly, an April 2008 treatment note indicated that the Veteran had a few fairly good friends and had been getting outside more often.  A March 2008 treatment record noted that the Veteran enjoyed seeing his grandchildren and great-grandchildren, and that they kept him going.

Thus, the Board finds that several manifestations of the Veteran's PTSD have resulted in significant social impairment which may best be described as difficulty in establishing and maintaining effective social relationships, as contemplated by the criteria for a 50 percent evaluation.  However, the Veteran has exhibited several of the criteria contemplated by a 70 percent rating as well.  For instance, his VA examination reports and treatment records have indicated that not only has the Veteran experienced suicidal ideations, but he has attempted suicide on more than one occasion.  Furthermore, he was found by his examiners to neglect his personal appearance and hygiene.  Although the record does not reflect symptoms such as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; or spatial disorientation, the Board emphasizes that it is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Mauerhan, 16 Vet. App. 436.  

The assignment of a 70 percent initial evaluation prior to November 21, 2008, is further supported by the relatively low GAF scores assigned to the Veteran.  As discussed above, his scores reflected serious symptoms or a serious impairment in social and occupational functioning at best, and some impairment in reality testing or communication or major impairment in several areas, such as work, family relations, judgment, thinking, or mood, at worst.

Industrially, the record reflects that the Veteran has not worked in over 15 years, and that he receives Social Security Administration (SSA) disability benefits as result of his anxiety disorder (PTSD) and substance dependence disorder.  Previously, he spent a brief period of time working as a dental assistant.  The Veteran has contended in numerous statements that he cannot work because of his PTSD.  However, the record reflects that the Veteran also has a long-standing history of incarceration as well as drug and alcohol abuse, and it appears that these factors also contributed to his inability to maintain any form of gainful employment.  

The December 2004 VA examiner indicated that it was difficult to assess the Veteran's occupational functioning because he had reduced chances for employment due to his prison record and his age.  Moreover, that examiner noted that the Veteran was not motivated to find a job, that he had little incentive to work and that he was unwilling to look at the contributions of his poor work record and drug history as contributing factors to his current unemployment.  The examiner noted a lack of clarity about the reasons why the Veteran did not continue in any of his past jobs.  In other words, while the symptoms of the veteran's PTSD may have affected his employability, it was very clear that his continued unemployment was the result of a myriad of factors that existed separately from his PTSD, including his age, employment history (poor work record), substance abuse problems, and prison record.

The Board therefore finds that the Veteran's PTSD symptoms that contribute to his unemployability, such as depression, increased agitation and startle response, are indicative of occupational impairment, with deficiencies in most areas, as contemplated by the criteria for a 70 percent evaluation.  

Schedular rating in excess of 70 percent

Finding that the symptoms of the Veteran's PTSD support the assignment of a 70 percent rating since his date of claim, the Board will next turn to the question of as to whether a 100 percent schedular rating was warranted at any time during the appeal period.  In this regard, the Board finds the symptoms of the Veteran's PTSD do not support the assignment of a 100 percent rating.  The clinical evidence does not reflect symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives, own occupation, or own name.  

The symptoms described throughout this decision and the GAF scores assigned, ranging from 40 to 50, are not consistent with a total schedular evaluation.  As noted above, the Veteran's GAF score is indicative of serious to major, but not total, social and occupational impairment.  The record establishes that the Veteran has maintained a fairly steady relationship with his clinical providers.  Although the Veteran testified that he is depressed and isolated, he continues to visit his daughter frequently and stated that he enjoys seeing his grandchildren and great-grandchildren.  The Veteran lives alone, evidencing that he is capable of independently performing daily tasks, without any indication of grossly inappropriate behavior.  Indeed, as discussed above, the Veteran's VA treatment records indicate that his PTSD symptoms seem to have improved due to medication in 2008.  The Veteran's VA records further indicate that in addition to visiting his daughter, he frequently talks to his mother, has several friends in the area, and that he enjoys watching sports on television.  The evidence also demonstrates that the Veteran had not had any arrests or additional legal problems since his last incarceration.  

A total schedular evaluation is warranted where there is total impairment in social and industrial functioning.  However, there has been no clinical evidence presented which reflects that the Veteran's PTSD renders him utterly unemployable.  The Veteran's difficulty finding employment has instead been attributed to his age, poor work history, problems with substance abuse, and prison record.  There is no competent opinion indicating that the Veteran's PTSD results in total occupational or social impairment or an inability to establish and maintain effective relationships.  

In fact, the evidence of record is contrary to such a finding.  There is no indication that the Veteran is violent or a threat to others.  An August 2007 VA treatment record provided that although the Veteran admitted to vague homicidal ideation, this was not directed toward anyone in particular and he had no plans or intentions of harming anyone.  Moreover, as noted above, the Veteran has stated that he enjoys getting out more, watching sports, and visiting his daughter, grandchildren and great-grandchildren.  Total occupational and social impairment has not been demonstrated.

Since November 21, 2008, the Veteran has been assigned GAF scores ranging from 45 to 50.  As noted above, a GAF score of 41 to 50 indicates serious symptoms or a serious impairment in social, occupational, or school functioning. 

The evidence of record establishes steady symptoms of depression, nightmares, panic attacks, preoccupation with Vietnam, startle response, agitation, isolation, paranoid ideation, memory impairment, avoidance of war-related news or movies and a history of suicidal ideation.  Significantly, at the time of the March 2009 examination, the Veteran indicated that his last suicide attempt was one-and-a-half years ago.  At his January 2010 VA psychiatry initial intake evaluation, he indicated that he transferred from another VA facility because they did not listen to him.  Furthermore, he reported experiencing a sense of impending doom whenever a telephone rings, and therefore removed all telephones from his house.  In addition, as evidenced by the Veteran's assigned GAF scores ranging between 45 to 50, the severity of his PTSD is indicative of serious impairment.

Socially, the record reflects that the Veteran continued to live by himself and was in the process of divorcing his wife of 18 years, although they had been separated for approximately 7 years.  However, the Veteran indicated that he continued to have a "good" relationship with his two daughters, although he was estranged from his two sons.  He also reported having a "good" relationship with his 4 grandchildren.  Outside of his family, he reported associating with only a few other veterans and indicated that he has a "severe avoidance complex."  For leisurely pursuits, the Veteran watches sports, cares for houseplants, and walks in the park.  

Thus, the Board finds that manifestations of the Veteran's PTSD have resulted in social impairment with deficiencies in most areas, as contemplated by the criteria for a 70 percent evaluation.  However, total social impairment, as contemplated by a 100 percent rating, is clearly not demonstrated.

Industrially, the record reflects that the Veteran has not worked in over 15 years, and that he receives SSA disability benefits as result of his anxiety disorder (PTSD) and substance dependence disorder.  Specifically, the March 2009 examiner indicated that while the Veteran's functioning is severe in nature, he is not individually unemployable due to his PTSD symptoms.  His anger outbursts and irritability prevented him from interacting with others on a basic level due to poor stress response.  Similarly, the August 2010 examiner opined that there was not total occupational and social impairment due to PTSD signs and symptoms; rather, his irritability interfered with his capacity to benefit from supervision or to interact with coworkers, and his concentration problems would interfere with work productivity.  

The Board therefore finds that the Veteran's PTSD symptoms that contribute to his unemployability, such as depression, increased agitation and startle response, are indicative of occupational impairment, with deficiencies in most areas, as contemplated by the criteria for a 70 percent evaluation.  

The symptoms of the Veteran's PTSD do not support the assignment of a 100 percent rating, however.  The clinical evidence does not reflect symptoms such as gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; memory loss for names of close relatives, own occupation, or own name.  To the contrary, the VA examiners have explicitly opined that his PTSD symptomatology does not cause total occupational impairment.  

Indeed, the symptoms described above and the GAF scores assigned, ranging from 45 to 50, are not consistent with a total schedular evaluation.  As noted above, the Veteran's GAF score is indicative of serious, but not total, social and occupational impairment.  The record establishes that the Veteran has maintained a fairly steady relationship with his clinical providers.  Although the Veteran testified that he is depressed and isolated, he enjoys seeing his grandchildren.  The Veteran lives alone, evidencing that he is capable of independently performing daily tasks, without any indication of grossly inappropriate behavior.  He enjoys watching sports on television, caring for his houseplants, and taking walks in the park.  The evidence also demonstrates that the Veteran has not recently had any arrests or additional legal problems since his last incarceration, aside from a charge of indecent exposure in May 2009.  

Again, a total schedular evaluation is warranted where there is total impairment in social and industrial functioning.  However, there has been no clinical evidence presented which reflects that the Veteran's PTSD renders him utterly unemployable.  The Veteran's difficulty finding employment has instead been attributed to his age, poor work history, problems with substance abuse, and prison record.  There is no competent opinion indicating that the veteran's PTSD results in total occupational or social impairment or an inability to establish and maintain effective relationships.  

In fact, the evidence of record is contrary to such a finding.  There is no indication that the Veteran is violent or a threat to others.  Although the Veteran reported getting into a physical fight due to a misunderstanding at his March 2009 examination, he did not indicate that he harbored any homicidal ideations.  The Veteran performs independently the activities of daily living, and he has been deemed competent to handle his finances for VA purposes.  The GAF score assigned reflects serious, but not totally incapacitating, severity of PTSD.   Put another way, total occupational and social impairment has not been demonstrated.

Thus, while the criteria for a 70 percent evaluation have been met prior to November 21, 2008, and the appeal is granted to this extent, the criteria for a total schedular evaluation for PTSD are not met for this period.  In essence, the preponderance of the evidence is against an evaluation in excess of 70 percent for PTSD.  Since the evidence is not in equipoise, the provisions of 38 U.S.C.A. § 5107(b) regarding resolution of reasonable doubt are not applicable to warrant an evaluation in excess of 70 percent for any portion of the appeal period.

Recognition is given to the fact that the Veteran had a period of psychiatric hospitalization in August 2005 and March 2007, which could denote exacerbations of the Veteran's PTSD symptoms.  However, while the hospitalization in August 2005 was for anger management issues, it was also noted that the Veteran's problems were related to his alcohol dependence.  His hospitalization in March 2007 was for alcohol detoxification.  The record therefore contains no evidence showing the Veteran is entitled to a rating in excess of 70 percent at any point during the period from March 10, 2003, to November 21, 2008; therefore no staged ratings are appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board finds that a 70 percent schedular evaluation is appropriate and that there is no basis for awarding a higher evaluation for PTSD.  38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.  

Seizure Disorder

By way of history, the Veteran filed a claim for an increased rating for his service-connected seizure disorder, then rated as 10 percent disabling, in March 2003.  In a September 2003 rating decision, the RO increased his evaluation to 20 percent.  The Veteran filed a notice of disagreement with this decision in December 2003, alleging that the symptomatology of his seizure disorder warranted an 80 percent rating.  In an October 2008 decision, the Board denied the Veteran's claim for an evaluation in excess of 20 percent.  The Veteran appealed the Board's decision to the Court.  

The Court granted the parties' Joint Motion of the Board's October 2008 decision.  Pursuant to the actions requested in the February 2010 Joint Motion, the Court partially vacated the Board's decision and remanded the issue of entitlement to an increased rating in excess of 20 percent for a seizure disorder to the Board for readjudication.  Specifically, the Joint Motion found that the Board improperly rejected the Veteran's lay evidence regarding the symptomatology of his seizure disorder.  

Meanwhile, the Veteran filed a new claim for an increased rating for seizure disorder with the RO in November 2009.  In a September 2010 rating decision, the RO increased the Veteran's seizure disorder evaluation to 60 percent effective November 4, 2009.  As such, the Board must now consider the propriety of the 20 percent evaluation in effect prior to November 10, 2009, as well as the propriety of the 60 percent rating assigned since November 10, 2009.  


(CONTINUED NEXT PAGE)

Seizure Disorder Prior to November 4, 2009

Prior to November 4, 2009, the Veteran's seizure disorder was assigned a 20 percent evaluation pursuant to Diagnostic Code 8910.  A 20 percent rating is assigned when there is at least 1 major seizure in the last 2 years, or at least 2 minor seizures in the last 6 months.  A 40 percent rating is assigned when there is at least 1 major seizure in the last 6 months or 2 in the last year, or averaging at least 5 to 8 minor seizures weekly.  A 60 percent rating is warranted when the disability averages at least 1 major seizure in 4 months over the last year, or 9 to 10 minor seizures per week.  An 80 percent rating is assigned when the disability averages at least 1 major seizure in 3 months over the last year, or more than 10 minor seizures weekly.  A 100 percent rating is warranted when the disability averages at least 1 major seizure per month over the last year.  See 38 C.F.R. § 4.124a, DC 8910.

A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal), or sudden jerking movements of the arms, trunk, or head (myoclonic type) or sudden loss of postural control (akinetic type).  See 38 C.F.R. § 4.124a, Notes 1 and 2. 

In considering all of the evidence under the laws and regulations as set forth above, the Board finds that the Veteran is entitled to 60-percent rating for his service-connected seizure disorder as of August 25, 2005, but no earlier.  In this regard, the Board notes that the Veteran underwent a VA examination in March 2007.  At that examination, the Veteran reported that he experienced up to 5 or 6 episodes of grand mal seizures per year, that the seizures lasted 3 to 4 minutes each, and that he has a loss of consciousness with each seizure.  However, the examiner noted that the Veteran had multiple computerized axial tomography (CT) and magnetic resonance imaging (MRI) scans of his brain, as well as electroencephalography (EEG) testing in the past, and that per the Veteran's own admission, these were essentially negative.  In addition, the examiner noted that the Veteran continued to drive despite the fact that he continued to experience seizures, and that he was on medication for his seizures.  

The Veteran also underwent a VA examination for his seizure disorder in December 2004.  At that time, the Veteran reported that he had approximately 4 major seizures per year.  The examiner also noted that the Veteran was not restricted from driving secondary to his seizures, and that a previous EEG in June 2003 was normal.  The examiner also noted that on neurological examination, the Veteran's cranial nerves II - XII were grossly intact, and that there were no focal, motor or sensory deficits.  

At his June 2003 VA examination, the Veteran reported that his seizures had increased from approximately 2 per year to approximately 4 or 5 per year.  At that time, he stated that he had suffered 3 grand mal seizures, lasting about 10 minutes each, and his post-ictal state lasted for greater than 60 minutes.  The Veteran also reported a history of petit mal seizures, lasting for approximately 3 to 4 minutes each.  The examiner noted that the seizure log from the Ohio Department of Rehabilitation and Corrections, where the Veteran had been incarcerated, noted that the Veteran had 5 seizures in 2001 and 2 seizures in 2002.  However, records from the correctional institution also showed low levels of Tegretol, the Veteran's seizure medication, in his blood, thus suggesting non-compliance with his medication regimen.  Furthermore, the Veteran denied any significant effect of his seizure disorder on his daily activity.  

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
		
Lay testimony is competent to establish the presence of observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
	
In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  As such, he is competent to report that he suffered from approximately 4 to 5 seizures per year in 2003 and approximately 5 to 6 seizures per year in 2007.
	
However, the Board finds that the Veteran's reported history of suffering from approximately 4 to 5 seizures per year in 2003, approximately 4 seizures per year in 2004, and approximately 5 to 6 seizures per year in 2007, while competent, is nonetheless not credible.  Significantly, his assertions of the frequency of his seizures is inconsistent with the history he subsequently provided to VA examiners in March 2009 and August 2010.  Specifically, at his March 2009 VA examination, he reported that he suffered from approximately 3 to 4 seizures per year, accompanied by loss of consciousness and jerky movements of the bilateral hands and legs.  Similarly, at his August 2010 VA examination, he reported that prior to 5 years ago (approximately August 25, 2005), he experienced only one grand mal seizure per year; however, since then he had been experiencing 3 seizures per year.  

The Board finds the Veteran's accounts of seizure frequency given at his March 2009 and August 2010 examinations to be more credible than the accounts given at his June 2003, December 2004, and March 2007 examinations.  Specifically, in light of the objective medical evidence cited above, to include negative CT scans, MRI scans, and EEG testing, the Veteran's own report of experiencing one grand mal seizure per year prior to August 2005, and 3 to 4 grand mal seizures per year since August 2005, is the more credible account of his seizure history.  Thus, as the contemporaneous medical evidence is more in line with the more current history provided by the Veteran, the Board affords greater probative value to the Veteran's statements of March 2009 and August 2010 than to his earlier, conflicting statements of June 2003, December 2004, and March 2007.

As such, the Board finds that the Veteran is not entitled to a evaluation in excess of 20 percent for his seizure disorder prior to August 25, 2005, during which time the probative evidence demonstrates that he suffered from approximately one grand mal seizure per year.  However, affording the Veteran the benefit of the doubt, for the period from August 25, 2005 to November 3, 2009, the Board finds that the Veteran is entitled to a 60-percent evaluation for his seizure disorder, as the probative evidence of record indicates that he suffered from an average of one major seizure every four months during that period, i.e. approximately 3 major seizures per year.  38 C.F.R. § 4.124a; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

However, the Board does not find that the Veteran is entitled to a rating in excess of 60 percent for his seizure order since August 25, 2005, to November 3, 2009, as the probative evidence of record indicates that the Veteran did not suffer from an average of one major seizure every 3 months over a year's time, or that he suffered from more than 10 minor seizures per week.  As indicated above, at the Veteran's August 2010 VA examination, the Veteran stated that he suffered from about three major seizures per year since approximately August 2005.  

Seizure Disorder Since August 25, 2005

The Board will now consider the propriety of the 60-percent evaluation assigned since August 25, 2005.  Evidence relevant to this period includes the evidence discussed above as well as March 2009 and August 2010 VA examination reports and contemporaneous VA treatment notes.  

As discussed above, at the Veteran's March 2009 VA examination, he reported that he suffered from approximately 3 to 4 seizures per year, accompanied by loss of consciousness and jerky movements of the bilateral hands and legs. Additionally, he indicated that he suffered from his last seizure in December 2008.  Similarly, at his August 2010 VA examination, he reported that prior to 5 years ago (approximately August 2005), he experienced only one grand mal seizure per year; however, since then he had been experiencing 3 seizures per year.  

As such, the Board does not find that the Veteran is entitled to a rating in excess of 60 percent for his seizure order since August 25, 2005, as the probative evidence of record indicates that the Veteran did not suffer from an average of one major seizure every 3 months over a year's time, or that he suffered from more than 10 minor seizures per week.  As indicated above, at the Veteran's August 2010 VA examination, the Veteran stated that he suffered from about three major seizures per year since approximately August 2005.  

With respect to all the Veteran's claims, the Board has also considered the Veteran's statements that he has experienced symptomatology associated with his PTSD and seizure disorder greater than contemplated by his currently-assigned ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).
 
Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that the medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, more probative than the Veteran's assessment of the severity of his disabilities.  See Cartright, 2 Vet. App. at 25.  In addition, as discussed above, the Board emphasizes that the Veteran's own accounts of his seizure history given in 2003, 2004, and 2007 differed from the accounts he later gave at the time of his August 2010 examination.  His reporting of symptoms has therefore been inconsistent.  


ORDER

Prior to November 21, 2008, a schedular rating of 70 percent, but no higher, for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a schedular evaluation in excess of 70 percent for PTSD is denied.

Entitlement to a schedular evaluation in excess of 20 percent for a seizure disorder for the time period prior to August 25, 2005, is denied.

From August 25, 2005, to November 3, 2009, a schedular rating of 60 percent, but no higher, for a seizure disorder is granted, subject to governing criteria applicable to the payment of monetary benefits.

Entitlement to a schedular evaluation in excess of 60 percent for a seizure disorder for the time period since August 25, 2005, is denied.


REMAND

Entitlement to a total disability evaluation based on individual unemployability was denied in a June 2009 rating decision.  The Veteran did not appeal that decision.  However, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, while the June 2009 decision was not appealed, the Board observes that the ratings assigned to his various service connected disabilities have increased.  He is now in receipt of a combined total schedular rating.  He also continues maintain that he cannot work because of his service connected disabilities. Thus, regardless of the June 2009 decision, the Board finds that the issue of TDIU has been reasonably raised (re-raised) by the record and is, thus, properly before the Board by virtue of his continued increased-rating claim pursuant to Rice.

Given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service connected disabilities, the Board has little choice but to Remand this matter to afford the Veteran a VA examination.  The Board also notes that the Veteran has not received notice pursuant to the VCAA as it pertains to his claim for TDIU.  As such, the RO should additionally provide the Veteran with adequate notice under the VCAA.

Finally, the Board finds that the Veteran's claims for entitlement to a rating in excess of 70 percent for PTSD, a rating in excess of 20 percent for a seizure disorder prior to August 25, 2005, and a rating in excess of 60 percent for a seizure disorder since August 25, 2006, on an extraschedular basis, are inextricably intertwined with his claim for TDIU.  Evidence gleaned from the development of the Veteran's TDIU claim may be germane to the assignment of extraschedular ratings.  Therefore, the issues will be held in abeyance pending completion of the development discussed below.  See Hoyer v. Derwinski, 1 Vet. App. 208, 209-10 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure that all notification and development action, required by the VCAA is completed.  In particular, the RO should ensure that notification is provided regarding requirements and development procedures necessary to substantiate a claim for TDIU. 

2.  The Veteran should be afforded a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities.     

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Upon completion of the above, readjudicate the issues on appeal.  The RO/AMC must consider whether the Veteran's claims for increased ratings for PTSD and a seizure disorder should be referred to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of an extraschedular rating.

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


